Title: To George Washington from Adam Stephen, 22 April 1758
From: Stephen, Adam
To: Washington, George

 

Sir,
Fredericksburgh April 22d 1758

I am this moment arrived, and find your orders to march, which shall be Complyd with; tho’ The President gave directions for refreshing the men and Paying them off here—As soon as the men are on their March I will come on, and hope the pleasure of Seeing you thursday night; in the mean time; I am with Respect, Sir, your most Obt Hube Sert

Adam Stephen

